IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 In the Matter of the Estate of
                                                   No. 79904-5-I
 CALVIN T. RAY, a/k/a CALVIN
 THOMAS RAY JR. and TOD RAY.                       DIVISION ONE

                                                   UNPUBLISHED OPINION

 MARK D. STINE,

                      Appellant,

               v.

 WASHINGTON STATE,
 DEPARTMENT OF REVENUE,

                      Respondent.


       APPELWICK, J. — Stine appeals from an order granting summary judgment

for and dismissing claims against the Washington State Department of Revenue.

Stine contends the trial court erred in determining he had no legal right to inherit

intestate from his stepfather, Calvin T. Ray, Jr. Stine argues this court should

interpret RCW 11.04.095 to grant him the right of inheritance. Alternatively, he

argues the court should use its equitable powers to allow him to inherit Ray’s estate

by holding that he was de facto adopted by Ray, or that Ray was Stine’s de facto

father. We affirm.
No. 79904-5-I/2


                                      FACTS

       On April 5, 2011, Calvin T. Ray, Jr., passed away. Ray died intestate

without being survived by any person entitled to his estate under Washington law.

Ray was a resident of the State of Washington at the time of his death. Mark Stine

was his only stepchild

       Stine’s mother, Nancy Skinner, married Ray when Stine was 10. Stine,

Skinner, and Ray lived together in the same home until Stine left home at the age

of 21. Skinner and Ray dissolved their marriage on January 3, 1990. Ray and

Stine remained close after the dissolution of his marriage to Ray’s mother.

Counsel for Stine declared that Ray expressly stated to several individuals his

intent to make Stine his beneficiary. Ray never formally adopted Stine.

       On March 27, 2012, the King County Superior Court issued a final order in

probate directing his estate escheat to the State of Washington. The Washington

Department of Revenue (DOR) holds Ray’s estate, which totaled $3,650,000 in

2018. In July 2018, Stine filed a postprobate petition in King County Superior Court

for a determination of his right to inherit. Stine asserted two legal theories in his

petition. First, he claimed that he was entitled to inherit under RCW 11.04.095,

which provides limited circumstances by which stepchildren may inherit intestate.

Second, he argued that the court should rule that he was de facto adopted by Ray.

The DOR moved to dismiss. In November 2018, the court ordered the parties to

first proceed to mediation under RCW 11.96A.300. Mediation was unsuccessful.

       The DOR then moved for summary judgment. On March 29, 2019, the trial

court granted the motion for summary judgment and dismissed the action.


                                             2
No. 79904-5-I/3


       Stine appeals.

                                 DISCUSSION

       This court reviews summary judgment rulings de novo. Activate, Inc. v.

Dep’t of Revenue, 150 Wn. App. 807, 812, 209 P.3d 524 (2009).           Summary

judgment is appropriate if the record shows there is no genuine issue of material

fact and that the moving party is entitled to a judgment as a matter of law. Anica

v. Wal-Mart Stores, Inc., 120 Wn. App. 481, 487, 84 P.3d 1231 (2004). A material

fact is one upon which the outcome of the litigation depends.        Clements v.

Travelers Indem. Co., 121 Wn. 2d 243, 249, 850 P.2d 1298 (1993). The court

must consider the facts submitted and all reasonable inferences from those facts

in the light most favorable to the nonmoving party. Id. The motion should be

granted only if, from all the evidence, reasonable persons could reach but one

conclusion. Cochran Elec. Co. v. Mahoney, 129 Wn. App. 687, 692, 121 P.3d 747

(2005).

  I.   RCW 11.04.095

       Whether Stine should inherit under RCW 11.04.095 is a legal question that

this court reviews de novo. See Bank of Am., NA v. Prestance Corp., 160 Wn.2d

560, 564, 160 P.3d 17 (2007) (holding whether equitable relief is appropriate is a

question of law).

       Intestate succession is governed by Washington’s general descent and

distribution statute. RCW 11.04.015. Where a person dies intestate with no

surviving spouse or domestic partner, their estate descends next to their issue.

RCW 11.04.015(2)(a). “Issue” is defined under Title 11 RCW to include all lineal


                                           3
No. 79904-5-I/4


descendants, including adopted individuals. RCW 11.02.005(8). “Stepchildren”

are not expressly included within the definition of “issue.” See id. If an individual

dies intestate and is not survived by anyone entitled to their estate, their property

escheats to the State. RCW 11.08.140. RCW 11.04.095 provides a narrow set of

conditions under which stepchildren may inherit intestate from their stepparents.

Stine asserts this court should interpret RCW 11.04.095 to allow him to inherit

Ray’s estate, in keeping with the policy underlying RCW 11.04.095.

       The language of RCW 11.04.095 lays out several requirements which must

be met for a stepchild to inherit intestate.     First, the stepchild’s parent must

predecease the surviving stepparent. Id. Second, substantially all of the parent’s

property must pass to the surviving stepparent either in death or conveyed before

death. Id. Third, the stepparent subsequently dies intestate resulting in escheat

but for inheritance by the stepchild. Id. Thus, where the natural parent dies first,

and their property is transferred to a stepparent, this statute provides a way for

property of the natural parent to return to the stepchild upon the death of an

otherwise intestate stepparent.

       Stine asks this court to interpret RCW 11.04.095 broadly to include his

circumstances “consistent with the underlying purpose of the code” and broadened

understandings of what constitutes “family.”

       A. Evolution of Washington Probate Law

       First, Stine argues probate law has moved beyond anachronistic bloodline

conceptions of property inheritance.     Stine highlights the enactment of RCW

11.04.095 as part of a comprehensive probate code revision in 1965. He cites to


                                             4
No. 79904-5-I/5


a law review article discussing the Legislature’s repudiation of the “‘anachronistic

doctrine of ancestral property.’” (Quoting Robert A. Stewart & John R. Steincipher,

Probate Reform in Washington, 39 W ASH. L. REV. 873, 878-879 (1965)). However,

Stine does not provide any caselaw in which the court has used the 1965 probate

reforms to assign more inclusive meaning to an eligible class of takers under

current probate statutes.

       Stine highlights several other shifts in probate law, such as changes to

antiquated notions of “legitimacy” in defining children. Here, Stine relies on In re

Matthias’ Estate, 63 F. 523, 525 (C.C.D. Wash. 1894). Matthias’ Estate did not

address the question of law in this case, but concerned the third section of “‘[a]n

act in relation to marriage,’” which expressly provided “‘all children born of persons

living and cohabiting together, as man and wife’” were eligible to inherit. Id.

(quoting LAWS OF 1854, p. 404). The question before the court was whether the

plaintiff’s parents, who never legally wed, lived together as man and wife. Id. The

court did not interpret the statute beyond its plain language to reach its conclusion.

Id.

       Additionally, Stine argues the recognition of stepchildren as beneficiaries

under taxation provisions and in wrongful death actions evidences a legislative

intent for stepchildren to inherit. Stine cites In re Estate of Bordeaux, 37 Wn.2d

561, 594, 225 P.2d 433 (1950), which recognized stepchildren as belonging to the

same class as natural children for purposes of inheritance taxation. However, the

relevant inheritance tax statute specifically designated that any “‘child or stepchild’”

of the deceased belong to class A for determining rates of taxation. Id. at 562-63


                                              5
No. 79904-5-I/6


(emphasis omitted) (quoting Rem. Supp. 1943, § 11202, P.P.C. § 974-21). Here,

“stepchild” is not expressly provided in the language of RCW 11.04.095. Similarly,

stepchildren are now entitled to recover in wrongful death actions, but Stine himself

concedes this change occurred through statutory reform.

       Additionally, Stine contends that amendments to Title 11 RCW recognizing

increased rights of nontraditional heirs and domestic partnerships are evidence of

the legislature’s desire for broadened interpretations of Title 11 RCW. But, again,

these changes also evidence the legislature’s ability to amend Title 11 RCW to

comport with its new policy positions.

       Had the legislature intended to make stepchildren equivalent to children in

all instances of intestate law, it could have simply amended the definition of “issue”

in RCW 11.02.005(8) to include “stepchildren,” but it has not. To this point, the

DOR cites to In re Estate of Henry, 189 Wash. 510, 513-14, 66 P.2d 350 (1937),

detailing the legislature’s modification of Washington’s former inheritance tax code

to classify both “children” and “stepchildren” as the same class of beneficiaries. If

Title 11 RCW is inconsistent with trends in escheat or expanding notions of family,

it is for the Legislature to enact changes in policy.

       B. Policy Disfavoring Escheat in Washington

       Next, Stine contends escheat is disfavored in Washington. He cites In re

Estate of Little, 106 Wn.2d 269, 284, 721 P.2d 950 (1986), to support his claim.

This case is distinguishable from Little. That case concerned a dispute between

two groups of potential heirs over the estate of an intestate decedent. Id. at 281.

Reading Washington’s general descent and distribution statute and its ancestral


                                              6
No. 79904-5-I/7


estate statute literally, their rights to inherit extinguished each other, resulting in

escheat under RCW 11.08.140. See Little, 106 Wn.2d at 283-84. The court held

the legislature could not have intended for those two statutes to conflict, resulting

in escheat. Id. at 284. Therefore, the court gave preference to the more specific

ancestral estate statute. Id.

       Here, there is no dispute between two groups of potential heirs or two

conflicting statutes. Additionally, the outcome of Little, 21 years after the 1965

probate code reforms, highlights the enduring recognition of bloodlines and

ancestral property. Robert A. Stewart & John R. Steincipher, Probate Reform in

Washington, 39 W ASH. L. REV. 873, 878-879 (1965). This rebuts Stine’s earlier

arguments regarding the evolution of Washington probate law.

       A general policy disfavoring escheat does not mean the legislature intended

that escheat will never occur under any circumstances. On the contrary, the

legislature provides for intestate escheat expressly under Title 11 RCW, barring

exceptional circumstances outlined in statutes such as RCW 11.04.095.

       C. Plain Language of Statute

       Stine concedes that, under the plain language of the statute, he does not

meet the first two statutory requirements since his mother did not predecease Ray.

Only the third statutory requirement, that Stine’s stepparent subsequently died

intestate resulting in escheat but for inheritance by the stepchild, is present here.

RCW 11.04.095(3). Stine does not cite caselaw in which a court has interpreted

RCW 11.04.095 to allow for inheritance in similar circumstances.




                                              7
No. 79904-5-I/8


       Still, he argues this court should interpret the statute to allow him to inherit

“consistent with other state statutes and caselaw and the unstoppable evolution of

society’s view of family.” He contends “[i]t is a natural and logical progression for

the [c]ourt to equitably fill this statutory gap.” For this assertion, he cites In re

Parentage of L.B., 121 Wn. App. 460, 475-476, 89 P.3d 271 (2004), rev’d in part

on other grounds, 155 Wn.2d 679, 122 P.3d 161 (2005). The L.B. court recognized

its ability to grant common law remedies where they are not preempted by

legislation.   121 Wn. App. at 476 n.2.           But, the court also clearly stated

“unambiguous statutes are not open to judicial interpretation.” Id. at 473.

       The plain meaning rule directs courts to apply words per the meaning they

are ordinarily given. Dep’t of Ecology v. Campbell & Gwinn, LLC, 146 Wn.2d 1,

11, 43 P.3d 4 (2002). It is unnecessary to resort to aids of construction where a

statute is unambiguous. See Id. at 12. In recognition of separation of powers,

courts “should resist the temptation to rewrite an unambiguous statute to suit our

notions of what is good public policy.” State v. Jackson, 137 Wn.2d 712, 725, 976

P.2d 1229 (1999). Where a statutory mandate exists, courts will not employ

equitable principles in derogation of that mandate. See Rhoad v. McLean Trucking

Co., Inc., 102 Wn.2d 422, 427, 686 P.2d 483 (1984). This court has declined to

judicially modify a statutory child support scheme where a partner did not formally

adopt the child. State ex rel. D.R.M v. Wood, 109 Wn. App. 182, 194-95, 34 P.3d

887 (2001).

       Here, there is no gap in the statute. This court does not need to look further

than the plain language of the statute. A stepparent has clear options to ensure


                                              8
No. 79904-5-I/9


their stepchild inherits their estate. Here, the legislature has expressly carved out

limited exceptions to a bar on intestate inheritance by stepchildren with RCW

11.04.095.

          It may be true, as Stine contends, that his stepfather Ray always intended

that he would be his heir. But, Ray never pursued any of the available instruments

to ensure succession.         The legislature enacted a narrowly-tailored intestate

exceptions for stepchildren, rather than add stepchildren to the definition of issue.

Neither general policy considerations nor evidence of the likely intentions of the

decedent are a sufficient basis to override clear legislative policy in the name of

equity.

          D. RCW 11.04.095’s Section Heading

          Finally, Stine argues the “title” of the statute, “Inheritance from stepparent

avoids escheat,” indicates the legislature’s intent to broadly extend inheritance

rights to stepchildren as well as its general disfavoring of escheat under RCW

11.04.095. This argument lacks merit.

          Stine relies on Klossner v. San Juan County, 93 Wn.2d 42, 47, 605 P.2d

330 (1980), which described RCW 11.04.095, to assert that “[w]ith this statute, the

legislature has extended inheritance rights to stepchildren when the property would

otherwise escheat to this state.” But, this statement was to distinguish the wrongful

death statute at issue in Klossner, which unlike RCW 11.04.095, was silent with

regards to stepchildren.       Id.   Additionally, Klossner cites RCW 11.04.095 to

evidence how enhancements of stepchildren’s rights have come by statute and

have been narrow in scope. Id. at 46-47.


                                                9
No. 79904-5-I/10


       Further, RCW 11.04.095’s section heading has no relevance to this case.

Where a statute is ambiguous, section headings enacted as a part of the act may

assist in determining legislative intent, but they do not control the plain meaning.

See State v. Lundell, 7 Wn. App. 779, 781-82, 503 P.2d 774 (1972). These

headings are only relevant if “they are placed in the original act by the legislature

without any limiting provisions.” Id. at 782 n.1. Here, the statute is unambiguous,

so section headings are not needed to determine legislative intent. Additionally,

the “title” Stine cites is the section heading for RCW 11.04.095. And, Title 11 RCW

contains an express limiting provision stating section headings within Title 11 RCW

do not constitute any part of the law. RCW 11.02.001.

       We hold that Stine is not permitted to inherit Ray’s estate under RCW

11.04.095.

 II.   Ray As Stine’s De Facto Father

       In the alternative, Stine argues that Ray was his de facto father. A lawfully

adopted child is entitled to all rights of a natural child with regards to the adoptive

parent, including rights of inheritance.     RCW 26.33.260.       Whether to assign

equitable relief is a legal question, and as such, review is de novo. Niemann v.

Vaughn Cmty. Church, 154 Wn.2d 365, 374, 113 P.3d 463 (2005); Norean

Builders, LLC v. GMP Homes VG, LLC, 161 Wn. App. 474, 483, 254 P.3d 835

(2011).

       An individual must be alive at the time a parentage action is commenced,

and must claim to be the de facto parent of a minor child while the child is alive.

RCW 26.26A.440(1)-(2). Here, Ray is deceased, Stine is not a minor child, and


                                             10
No. 79904-5-I/11


Stine does not argue that Ray was ever adjudicated to be Stine’s de facto parent.

Stine argues that Ray was never adjudicated as such because such claims only

arise during familial disputes, of which there were none here. Yet, that is precisely

why this doctrine is inapplicable to the facts of this dispute. De facto parentage

was never designed as an equitable relief for children to establish rights of

inheritance.    The statutory requirement that both parties be alive at

commencement evidences the doctrine’s inapplicability to probate law.

       This court declines to expand the doctrine of de facto parentage to cover

the circumstances of this dispute.

III.   De Facto Adoption

       Stine also argues in the alternative this court should utilize its equitable

powers to hold that he was de facto adopted by Calvin Ray. Stine asserted this

theory in his postprobate petition.

       De facto adoption, also referred to as “equitable adoption” or “adoption by

estoppel” is a common law doctrine entitling a person to the same rights they would

have if legally adopted.    Modern Status of Law as to Equitable Adoption or

Adoption by Estoppel, 122 A.L.R. 5th 205 (2004).

       Citing Thier, the DOR asserts that de facto adoption has never been

recognized by a Washington appellate court. In re Marriage of Thier, 67 Wn. App.

940, 947 n.5, 841 P.2d 794 (1992) (noting no Washington case had recognized

the doctrine). Stine is unable to cite any case where a Washington court has

recognized the doctrine since Thier, but notes many foreign jurisdictions have as

of 2004.


                                            11
No. 79904-5-I/12


       In Washington, adoptions are governed by statute, not common law. In re

Estate of Renton, 10 Wash. 533, 542, 39 P. 145 (1895). In Renton, our Supreme

Court held that stepchildren were prohibited from inheriting from their intestate

stepfather as de facto adoptees because adoption in Washington is “purely

statutory.” Id.

       Stine asserts that Renton is no longer controlling because it “would have

been decided differently” today rendering it “simply not applicable and controlling.”

Stine’s argument that Renton is no longer binding precedent is unsupported by

caselaw. Therefore, we decline to recognize the common law doctrine of de facto

adoption.

       Stine is not eligible to inherit intestate under RCW 11.04.095. His other

arguments lack merit. The trial court did not err in granting the State’s motion for

summary judgment and dismissing the action.

       We affirm.




WE CONCUR:




                                            12